EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2014, 2013, 2012, 2011 and 2010 are as follows: For the Year Ended December 31, (Amounts in thousands) Income from continuing operations before income taxes and income from partially owned entities $ 563,316 $ 450,385 $ 59,102 $ 463,295 $ 582,403 Fixed charges 547,353 540,263 515,521 521,603 522,313 Income distributions from partially owned entities 96,286 54,030 226,172 93,635 61,037 Capitalized interest and debt expense (62,786) (42,303) (16,801) (1,197) (864) Earnings - Numerator $ Interest and debt expense $ 467,715 $ 481,304 $ 484,794 $ 508,555 $ 509,912 Capitalized interest and debt expense 62,786 42,303 16,801 1,197 864 1/3 of rental expense – interest factor 16,852 16,656 13,926 11,851 11,537 Fixed charges - Denominator Preferred unit distributions 81,514 83,965 86,873 82,384 73,726 Combined fixed charges and preference distributions - Denominator $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preference distributions Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, and (iii) income distributions from partially owned entities, minus (iv) capitalized interest. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest, and (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals. Combined fixed charges and preference distributions equals fixed charges plus preferred unit distributions.
